                                                           HEARING DATE & TIME:
 PENACHIO MALARA LLP                                       AUGUST 19, 2020 AT 10:00 AM
 Counsel for the Debtor
 245 Main Street, Ste 450
 White Plains, New York
 10601 (914) 946-2889

 Anne Penachio, Esq.

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------X

 In re:                                                    CHAPTER 13

          JOSE C. HERNANDEZ,                               Case No.: 18-23055 (SHL)

                         Debtor.
 ------------------------------------X

 NOTICE OF HEARING ON THE DEBTOR’S AMENDED APPLICATION FOR AN
 ORDER MODIFYING HIS CONFIRMED CHAPTER 13 PLAN TO EXTEND
 PAYMENT TERM UNDER THE CARES ACT AND APPROVING
 COMPENSATION IN THE AMOUNT OF $1,250.00

          PLEASE TAKE NOTICE that a hearing on the amended application of JOSE C.

HERNANDEZ, the above-referenced debtor (the “Debtor”), for an order modifying the Debtor’s

confirmed Chapter 13 plan to extend payment term under the CARES Act and approving

compensation in the amount of $1,250.00 will be held before the Honorable Sean H. Lane,

United States Bankruptcy Judge, in his Courtroom, at 300 Quarropas Street, White Plains, New

York, 10601 at 10:00 AM on August 19, 2020.

              PLEASE TAKE FURTHER NOTICE that a copy of the application is


available on the Bankruptcy Court’s website, www.nysb.uscourts.gov or from the undersigned

on request.
               PLEASE TAKE FURTHER NOTICE that the hearing may be conducted

telephonically. Please refer to the Bankruptcy Court's website, www.nysb.uscourts.gov or

contact the undersigned for information and guidance.

               PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief

sought in the application must comply with applicable law and be served upon the undersigned

with a copy to the Bankruptcy Judge’s Chambers at least seven (7) days prior to the return date.

Unless objections are interposed, the relief sought in the application may be granted.

Dated: White Plains, New York
       June 17, 2020                                 RESPECTFULLY SUBMITTED,

                                                     PENACHIO MALARA LLP
                                             By:     /s/ Anne Penachio
                                                     Anne Penachio, Esq.
                                                     Counsel for Debtor
                                                     245 Main Street, Suite 450
                                                     White Plains, NY 10601
                                                     Telephone: (914) 946-2889
                                                            HEARING DATE & TIME:
PENACHIO MALARA LLP                                         AUGUST 19, 2020 AT 10:00 AM
Counsel for the Debtor
245 Main Street, Ste 450
White Plains, New York 10601
(914) 946-2889

Anne Penachio, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X

In re:                                                      CHAPTER 13

         JOSE C. HERNANDEZ,                                 Case No.: 18-23055 (SHL)

                          Debtor.
------------------------------------X

THE DEBTOR’S AMENDED APPLICATION FOR AN ORDER MODIFYING HIS
CONFIRMED CHAPTER 13 PLAN TO EXTEND PAYMENT TERM UNDER THE
CARES ACT AND APPROVING COMPENSATION IN THE AMOUNT OF $1,250.00

TO:      THE HONORABLE SEAN H. LANE
         UNITED STATES BANKRUPTCY JUDGE

       The application of JOSE C. HERNANDEZ, the above-referenced debtor (the “Debtor”),
through his counsel, PENACHIO MALARA LLP, for approval of modification of his Chapter
13 plan to extend the commitment period pursuant to the CARES ACT dated March 27, 2020 as
amended, respectfully sets forth and alleges as follows:

I.       DEBTOR’S BANKRUPTCY BACKGROUND

         1.   On July 10, 2018, the Debtor filed a voluntary petition for relief under

Chapter 13 of Title 11 of the United States Code, as amended (the “Bankruptcy Code”) with the

Clerk of this Court. The case was referred to the Bankruptcy Judge herein.

         2.   The Debtor is employed as a sales representative. His wife is employed as a

health care worker. They have 3 children who are approximately 10, 8 and 6 years of age.




                                                1
       3.      The Debtor’s financial reverses were precipitated by a combination of factors

including (i) setbacks in the economy; (ii) job loss; (iii) increased costs including utilities and

interest rates on his mortgage as well as repairs to the home; and (iv) a failed business venture.

       4.      The Debtor’s primary asset is his residence, a single family home at 681 N.

Broadway, Yonkers, NY 10701 (the “Home”). During this case, after a protracted and at times

contentious Loss Mitigation process, the Debtor received a loan modification from Planet Home

Funding. Upon information and belief, he is substantially current with the payments.

       5.      The Debtor's Chapter 13 plan, as amended, was confirmed on or about November

22, 2019 (the “Plan”). It requires the Debtor to make payments of $375.00 for 12 months and

$250.00 for 48 months.

       6.      The Plan provides for a 100% distribution to creditors. The Debtor's obligations,

other than Planet Home Funding, are limited. Unsecured claims total only $6,313.71. A copy of

the Worksheet is annexed hereto as Exhibit A. (Note: Counsel voluntarily reduced its fee for

Loss Mitigation due so that it could be a 100% plan).

       7.      At a hearing on or about June 11, 2020, the Trustee indicated that he was 1½

payments behind. The Debtor maintains that he is current. However, he also indicated that he is

struggling due primarily from financial hardship caused by the COVID-19 pandemic. His salary

as a sales representative for an electrical supply company has decreased. His children have not

been able to attend school requiring his supervision. A supporting affirmation from the Debtor

explaining his difficulties is annexed hereto as Exhibit B. A copy of the proposed amended plan

is annexed hereto as Exhibit C. It will be filed and served (the "Second Amended Plan").




                                                   2
       8.      Like the Plan, the Debtor's Second Amended Plan provides for payment in full

to creditors who, with Trustee's commission, are due slightly less than $16,500.00. The

proposed payments are as follows:

       Amount          Number of Months               Period                  Total

       $375.00                 12                     8/10/18- 7/10/19        $4,500.00

       $250.00                 7                      8/10/19-2/10/20         $1,750.00

       $180.00                 65                     3/10/20-7/10/25         $11,700.00

       TOTAL                                                                  $17,950.00



                      THE AMENDED PLAN SHOULD BE CONFIRMED

       9.      It is submitted that the proposed modified terms are fair and reasonable.

       10.     The CARES Act permits a Chapter 13 debtor whose plan was confirmed as of

the date of enactment of the CARES Act (March 27, 2020) to seek modifications of their plan

due to COVID-19-related hardships. Specifically, the CARES Act adds subsection (d)(1) to 11

U.S.C. § 1329 to permit a debtor to modify a confirmed plan, after notice and a hearing, if such

debtor is experiencing a “material financial hardship” due, “directly or indirectly,” to the

COVID-19 pandemic.

       11.    11 U.S.C. § 1329(d)(1) provides in pertinent part as follows:

       “(d) (1) Subject to paragraph (3), for a plan confirmed prior to the date of enactment

of this subsection, the plan may be modified upon the request of the debtor if—

       “(A) the debtor is experiencing or has experienced a material financial hardship due,

directly or indirectly, to the coronavirus disease 2019 (COVID–19) pandemic; and

       “(B) the modification is approved after notice and a hearing.

       “(2) A plan modified under paragraph (1) may not provide for payments over a period
                                                 3
that expires more than 7 years after the time that the first payment under the original confirmed

plan was due.

       12.      In this case, the Debtor is has faced financial hardship, as detailed in his

affirmation to be filed and served herewith. Although the proposed reduction in monthly

payments from $250.00 to $180.00 per month is fairly small ($70.00 per month), it will ease the

financial pressure on the Debtor.

                                      COMPENSATION

         13.    Counsel seeks a flat fee for time and expenses in the reduced amount of

$1,250.00 in connection with this application, conferring with the Debtor, and drafting

amending and serving the Amended Plan.

         14.    Counsel estimates that she and support staff will send at least 4 hours on the

matter (including (i) review of the CARES Act, (ii) conferences with Debtor and review of

his financial situation; (iii) drafting of this application, the amended plan, worksheet and

schedules, if needed; (iv) address any objections; and (v) preparation for and appearance at

hearing. Counsel estimates that she will incur at least $200.00 in expenses associated with

service of Amended Plan and this motion and Court appearances.

       15.      Counsel seeks payment of fees under the Plan from the Trustee.




                                                   4
       WHEREFORE, the Debtor respectfully requests that this Court: (i) approve the

Amended Plan; (ii) approve the compensation sought and (iii) grant such other and

further relief as may be just and proper.

Dated: White Plains, New York
       June 17, 2020


                                                          PENACHIO MALARA, LLP
                                                          By: /s/ Anne Penachio
                                                             Anne Penachio
                                                             Counsel for the Debtor
                                                             245 Main Street, Suite 450
                                                             White Plains, NY 10601
                                                             (914) 946-2889




                                               5
